DECISION
The application of the above-named defendant for a review of the sentence for 8 Counts of Sexual Intercourse Without Consent; 30 years on each count, all to run concurrently; Plus Court Costs in the sum of $6,260 and a fine of $2,240, payments to be made in $500 monthly installments; DANGEROUS OFFENDER STATUS, imposed on September 20, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed, however, the portion imposing the fine and court costs shall be stricken.
There was no authority permitting imposition of a fine or court costs at the time the crime was committed.
We wish to thank Jeff Payne of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.